FILED
                            NOT FOR PUBLICATION                            FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10112

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00291-SRB

  v.
                                                 MEMORANDUM*
JESUS ERNESTO VICTORICA-REYES,
a.k.a. Jesus Ernesto Victorica Reyes,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jesus Ernesto Victorica-Reyes appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for possession with

intent to distribute 500 grams or more of methamphetamine, in violation of 21


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 841(a)(1) and (b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S.
738 (1967), Victorica-Reyes’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Victorica-Reyes the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Victorica-Reyes waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10112